 



Exhibit 10
FAIR ISAAC CORPORATION
TRANSITION AGREEMENT
WITH THOMAS G. GRUDNOWSKI
     THIS TRANSITION AGREEMENT (the “Agreement”) is made and entered into as of
November 1, 2006 (the “Effective Date”) by and between Fair Isaac Corporation, a
Delaware corporation (the “Company”), and Thomas G. Grudnowski, a resident of
Minnesota (“Grudnowski”).
BACKGROUND
     A. The Company and Grudnowski entered into an Employment Agreement dated
January 30, 2004 (the “2004 Employment Agreement”), pursuant to which Grudnowski
has been employed by the Company as its Chief Executive Officer.
     B. The Company and Grudnowski entered into an Employee Confidentiality
Agreement and Non-Disclosure Agreement dated December 2, 1999 (the
“Confidentiality Agreements”).
     C. As of the Effective Date, Grudnowski currently holds options to purchase
a total of 1,806,666 shares of common stock of the Company and unvested options
to purchase a total of 445,834 shares of common stock of the Company
(collectively, the “Options”).
     D. Grudnowski has also served as a director on the Company’s Board of
Directors (the “Board”).
     E. The parties have agreed that it is in their mutual interests that
Grudnowski resign (1) as Chief Executive Officer of the Company, (2) as a
director on the Board, and (3) from any other officer or director position held
by Grudnowski with the Company or any of its subsidiaries or affiliates,
effective November 1, 2006 (the “Resignation Date”).
     F. The parties have agreed that following the Resignation Date Grudnowski
shall remain employed with the Company under the terms of this Agreement through
January 31, 2007 (the “Termination Date”), in order to facilitate a smooth
transition for the Company.
     G. The parties desire to resolve all present and potential issues between
them relating to Grudnowski’s employment and termination of his employment,
compensation and options, and have agreed to a full resolution of any such
issues as set forth in this Agreement.
     NOW THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and in the Release referred to below, the parties,
intending to be legally bound, agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Resignation. Grudnowski hereby confirms his resignation as Chief
Executive Officer of the Company, as a director of the Board, and from any other
officer or director position with the Company or any of its subsidiaries or
affiliates effective as of the Resignation Date. Grudnowski confirms that his
resignation as a director of the Company did not arise from any disagreement he
has with the Company on any matter relating to the Company’s operations,
policies or practices. A press release announcing Grudnowski’s resignation was
made by the Company on November 1, 2006, with the text set forth in Exhibit A.
     2. Earned Compensation. The Company shall pay Grudnowski earned Base Salary
through the Resignation Date in accordance with Section 4(a) of the Employment
Agreement. In addition, the Company shall pay Grudnowski an Incentive Award for
fiscal year ended September 30, 2006, in the gross amount of $660,000, pursuant
to Section 4(b) of the Employment Agreement, at such time as the Incentive Award
would be paid pursuant to the Company’s normal practices as to such awards in
the past, but not earlier than the expiration of the rescission period set forth
in Section 14 of this Agreement and in the Release. The Company and Grudnowski
acknowledge and agree that Grudnowski is not eligible for an annual option grant
pursuant to Section 4(c)(ii) of the Employment Agreement or to any other
incentive compensation for the period ending on the Resignation Date. The
Company shall pay Grudnowski for all earned and unused vacation time as of the
Resignation Date, in the amount of $14,942.13, no later than November 30, 2006.
     3. Transition Term.
           (a) Scope of Engagement. Subject to the terms and conditions of this
Agreement, Grudnowski agrees to remain in the employ of the Company, and the
Company agrees to continue Grudnowski’s employment, for the period from the
Resignation Date through January 31, 2007 (the “Transition Term”). During the
Transition Term, Grudnowski shall have no direct reports; his responsibility and
authority shall be limited to such transition assistance and special project
matters as may be requested by the Chair of the Board and/or the Company’s Chief
Executive Officer.
           (b) Pay and Benefits. Grudnowski’s Base Salary shall be continued
through the Transition Term at the rate in effect immediately prior to
November 1, 2006. In addition, during the Transition Term Grudnowski shall
participate in such other employee benefit plans and programs for which he may
be eligible and in which he participated prior to the Resignation Date, pursuant
to the terms and conditions of such plans; provided, however, that Grudnowski
shall not accrue any additional vacation time, and shall not be eligible for any
incentive, bonus, option or other compensation award except as specifically set
forth in this Agreement. Grudnowski’s right to continued Base Salary and
benefits shall cease immediately and automatically upon expiration of the
Transition Term. In connection with the Termination Date, Grudnowski shall
receive notice of post-employment rights and benefits consistent with the
departure from the Company of a senior executive of the Company.

2



--------------------------------------------------------------------------------



 



           (c) Expenses. The Company shall reimburse Grudnowski for all
reasonable and necessary out-of-pocket business, travel and entertainment
expenses incurred by him in the performance of his duties and responsibilities
for the Company, subject to the Company’s normal policies and procedures for
expense verification and documentation. Request for reimbursement of expenses
shall be submitted by Grudnowski with supporting documentation to the Company’s
Vice President of Human Resources.
     4. Stock Options. Grudnowski acknowledges and agrees that the spreadsheet
set forth as Exhibit B is an accurate list of all option grants received by
Grudnowski during his employment with the Company, including the currently
outstanding vested and unvested Options. The Options shall continue to be
governed by the terms and conditions set forth in the applicable written stock
option agreements signed by Grudnowski and the Company. For purposes of Grant
Nos. 008231, 006151 and 005331, the parties agree that Grudnowski’s employment
with the Company is terminating by mutual written agreement between the Company
and Grudnowski for reasons other than for Cause; provided, however, that
Grudnowski agrees that he is hereby waiving and forfeiting any and all right to
the 187,500 unvested shares subject to Grant No. 005331, and the options to
purchase such unvested shares shall immediately expire effective on the
Effective Date.
     5. Release. At the same time Grudnowski signs this Agreement, he also will
sign a Release, in the form attached to this Agreement as Exhibit C (the
“Release”), in favor of the Company and its affiliates, divisions, subsidiaries,
committees, trustees, directors, officers, employees, agents, predecessors,
successors, and assigns. This Agreement will not be interpreted or construed to
limit the Release in any manner. The existence of any dispute related to the
interpretation of this Agreement or the alleged breach of this Agreement will
not nullify or otherwise affect the validity or enforceability of the Release.
     6. Severance Pay. In exchange for Grudnowski’s obligations and commitments
under this Agreement, including without limitation in order to ensure a smooth
transition, to allow accessibility to Grudnowski’s experience and knowledge of
the Company’s business operations and industry, and to prevent future employment
of Grudnowski with a competitor of the Company, the Company shall pay to
Grudnowski severance pay in the aggregate amount of two times Grudnowski’s Base
Salary as of the Resignation Date. The severance pay shall be payable to
Grudnowski in a lump sum on or about August 3, 2007.
     7. Non-Disclosure, Non-Competition and Non-Solicitation Agreements.
           (a) Confidential Information. Grudnowski acknowledges entering into
the Confidentiality Agreements and hereby reaffirms his commitments and
obligations under the Confidentiality Agreements. Nothing in this Agreement is
intended to modify, amend, cancel or supersede the Confidentiality Agreements in
any manner.
           (b) Restrictive Covenant. Grudnowski agrees that during the
Transition Term and for a period of twenty-four (24) consecutive months
following the Transition Term, Grudnowski shall not, in North America or any
other location where the Company or any of its

3



--------------------------------------------------------------------------------



 



subsidiaries is currently doing business, directly or indirectly engage or
participate in the ownership, management, operation, or control, or invest in,
be employed or perform any services for any person, firm, corporation or other
entity operating a business that competes with, is preparing to compete with, or
is engaged in any material aspect of the business of the Company or any of the
Company’s subsidiaries. Grudnowski may, nevertheless, as a passive investor, own
less than 2% of the outstanding shares of capital stock of any corporation
listed on a national securities exchange or publicly traded in the
over-the-counter market that competes with the Company.
           (c) Covenant Not to Hire or Recruit. Grudnowski recognizes that the
Company’s work force constitutes an important and vital aspect of its business.
Grudnowski agrees that during the Transition Term and for a period of
twenty-four (24) consecutive months following the Transition Term, Grudnowski
shall not, directly or indirectly, solicit, request, advise, induce or influence
any person who is then employed or engaged by the Company or by any of its
subsidiaries (as an agent, employee, independent contractor, or in any other
capacity), or who was an employee of the Company or any of its subsidiaries at
any time during the Transition Term, to terminate his or her employment, agency
or relationship with the Company, any of its subsidiaries or any successor
thereto.
           (d) Acknowledgement. Grudnowski agrees that the restrictions and
agreements contained in this Section 7 are reasonable and necessary to protect
the legitimate interests of the Company and that any violation of this Section 7
will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief will be available for any violation of this Section 7.
           (e) Blue-Pencil Doctrine. If the duration or geographical extent of,
or business activities covered by, this Section 7 are in excess of what is valid
and enforceable under applicable law, such provision will be construed to cover
only that duration, geographical extent, or activities that are valid and
enforceable. Grudnowski acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Section 7 be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable laws.
     8. Return of Property. Grudnowski agrees that all property in Grudnowski’s
possession belonging to the Company or any of its subsidiaries, including
without limitation, all documents, reports, manuals, memoranda, computer
print-outs, customer lists, credit cards, keys, identification, products, access
cards, and all other property relating in any way to the business of the Company
(“Company Property”) are the exclusive property of the Company, even if
Grudnowski authored, created, or assisted in authoring or creating such Company
Property. Grudnowski shall return to the Company all Company Property within ten
(10) business days following the Resignation Date. Grudnowski agrees to return
to the Company any and all Company Property that may be provided to him by the
Company during the Transition Term immediately upon the end of the Transition
Term, or at such earlier time as the Company may

4



--------------------------------------------------------------------------------



 



reasonably request. The Company agrees that it will return to Grudnowski all
property in its possession belonging to Grudnowski that is not Company Property.
     9. Indemnification. Notwithstanding Grudnowski’s resignation as an officer
and director of the Company or termination of his employment upon the conclusion
of the Transition Term, with respect to events that occurred during his tenure
as an employee, officer or director of the Company, Grudnowski will be entitled,
as a former employee, officer or director of the Company, to the same rights
that are afforded to other current or former employees, officers, or directors
of the Company, now or in the future, to indemnification and advancement of
expenses as provided in the charter documents of the Company and under
applicable law, and to indemnification and a legal defense to the extent
provided from time to time to current officers and directors by any applicable
general liability and/or directors’ and officers’ liability insurance policies
maintained by the Company.
     10. Cooperation.
           (a) Agreement to Assist and Cooperate. At the Company’s reasonable
request and upon reasonable notice, Grudnowski will, from time to time and
without further consideration, during and following the Transition Term, timely
execute and deliver such acknowledgements, instruments, certificates, and other
ministerial documents (including without limitation, certification as to
specific actions performed by Grudnowski in his capacity as an officer or
director of the Company) as may be necessary or appropriate to formalize and
complete the applicable corporate records. In addition, at the Company’s
reasonable request and upon reasonable notice, Grudnowski will, during the
Transition Term and without further consideration, discuss and consult with the
Company regarding business matters that he was directly and substantially
involved with while employed by the Company.
           (b) Claims Involving the Company. Grudnowski agrees that he will, at
any future time, be available upon reasonable notice from the Company, with or
without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that Grudnowski
has or may have knowledge of by virtue of his employment by or service to the
Company or any related entity. In performing his obligations under this Section
10(b) to testify or otherwise provide information, Grudnowski will honestly,
truthfully, forthrightly, and completely provide the information requested.
Grudnowski will comply with this Agreement upon notice from the Company that the
Company or its attorneys believe that his compliance would be helpful in the
resolution of an investigation or the prosecution or defense of claims. In the
event that Grudnowski’s services under Section 10(a) or 10(b) exceed five
(5) hours in any calendar month following the Transition Term, the Company shall
compensate Grudnowski for such additional services at the hourly rate of $200.
           (c) Communications. Inquiries and communications initiated by
Grudnowski to the Company regarding Company business shall be directed to the
Chair of the Board or to the Company’s Chief Executive Officer or to any person
they designate.

5



--------------------------------------------------------------------------------



 



     11. Non-disparagement. Grudnowski will not malign, defame, or disparage the
reputation, character, image, products, or services of the Company, or the
reputation or character of the Company’s directors, officers, employees, or
agents. The Company (by and through the current members of the Board and the
current executive officers of the Company) will not at any time disparage,
defame or besmirch the reputation, character or image of Grudnowski. Nothing in
this Agreement is intended to prevent or interfere with any party making any
required or reasonable communications with, or providing information to, any
governmental, law enforcement, or stock exchange agency or representative, or in
connection with any governmental investigation, court, administrative or
arbitration proceeding.
     12. Taxes. The Company may take such action as it deems appropriate to
insure that all applicable federal, state, city and other payroll, withholding,
income or other taxes arising from any compensation, benefits or any other
payments made pursuant to this Agreement, and in order to comply with all
applicable federal, state, city and other tax laws or regulations, are withheld
or collected from Grudnowski. This Agreement is intended to satisfy the
requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986, as amended (“Code”), including current and future guidance and regulations
interpreting such provisions. Grudnowski acknowledges and agrees that the
Company has made no assurances or representations to him regarding the tax
treatment of any consideration provided for in this Agreement and that the
Company has advised him to obtain his own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company,
Grudnowski shall be responsible for payment of any and all taxes owed in
connection with the consideration provided for in this Agreement.
     13. Time to Consider Agreement. Grudnowski understands that he may take
twenty-one (21) calendar days after the date he receives this Agreement and the
Release to decide whether to sign this Agreement and the Release. Grudnowski
represents that if he signs this Agreement and the Release before the expiration
of the twenty-one (21) day period, it is because he has decided that he does not
need any additional time to decide whether to sign this Agreement and the
Release.
     14. Right to Rescind or Revoke. Grudnowski understands that he has the
right to rescind or revoke this Agreement and the Release for any reason within
fifteen (15) calendar days after he signs them. Grudnowski understands that this
Agreement and the Release will not become effective or enforceable unless and
until Grudnowski has not rescinded them and the applicable rescission period has
expired. Grudnowski understands that if he rescinds or revokes this Agreement or
the Release, the rescission must be in writing and hand-delivered or mailed to
the Company in the manner set forth in the Release.
     15. Full Compensation. Grudnowski acknowledges and understands that the
payments made and other consideration provided by the Company under this
Agreement will fully compensate Grudnowski for and extinguish any and all of the
potential claims Grudnowski is releasing in the Release, including without
limitation, his claims for attorneys’ fees and costs and any and all claims for
any type of legal or equitable relief.

6



--------------------------------------------------------------------------------



 



     16. No Admission of Wrongdoing. Grudnowski and the Company each understand
and agree that this Agreement and the Release do not constitute an admission by
any party that such party has violated any local ordinance, state or federal
statute, or principle of common law, that any party has engaged in any unlawful
or improper conduct, or that either party has been treated unfairly. Neither
party will characterize this Agreement, the Release or the exchange of any
consideration in accordance with this Agreement as an admission that any party
has engaged in any unlawful or improper conduct.
     17. Legal Representation. Grudnowski acknowledges that he is hereby advised
by the Company to consult with his own attorney before executing this Agreement
and the Release, that he has had a full opportunity to consider this Agreement
and the Release, that he has had a full opportunity to ask any questions that he
may have concerning this Agreement, the Release, or the settlement of his
potential claims against the Company, and that he has not relied upon any
statements or representations made by the Company or its attorneys, written or
oral, other than the statements and representations that are explicitly set
forth in this Agreement or the Release.
     18. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Grudnowski may not assign this Agreement or any
rights or obligations hereunder. Any purported or attempted assignment or
transfer by Grudnowski of this Agreement or any of Grudnowski’s duties,
responsibilities, or obligations hereunder shall be void.
     19. Notices. For purposes of this Agreement, notices provided in this
Agreement shall be in writing and shall be deemed to have been given when
personally served, sent by courier or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the last known
residence address of Grudnowski as stated in the employment records of the
Company or, in the case of the Company, to its principal office, to the
attention of the Board, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
     20. Construction and Severability. The validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Minnesota without regard to conflicts-of-laws provisions that would
require application of any other law. In the event any provision of this
Agreement shall be held illegal or invalid for any reason, said illegality or
invalidity will not in any way affect the legality or validity of any other
provision hereof. It is the intention of the parties hereto that the Company be
given the broadest possible protection respecting its confidential information
and trade secrets; and respecting competition and solicitation of employees by
Grudnowski following his separation by the Company.
     21. Remedies.
           (a) Remedies. Grudnowski acknowledges that it would be difficult to
fully compensate the Company for monetary damages resulting from any breach by
him of the provisions of Sections 7 and 8 hereof. Accordingly, in the event of
any actual or threatened

7



--------------------------------------------------------------------------------



 



breach of any such provisions, the Company shall, in addition to any other
remedies it may have, be entitled to injunctive and other equitable relief to
enforce such provisions, and such relief may be granted without the necessity of
proving actual monetary damages.
           (b) Jurisdiction and Venue. Grudnowski and the Company consent to
jurisdiction of the courts of the State of Minnesota and/or the federal district
courts, District of Minnesota, for the purpose of resolving all issues of law,
equity, or fact arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement or the Release shall be brought
solely in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction. Venue, for the purpose of all such
suits, shall be in Hennepin County, State of Minnesota.
     22. Entire Agreement. This Agreement sets forth the entire agreement
between the Company and Grudnowski with respect to his employment by the
Company, the termination of such employment, and the Transition Term, and there
are no undertakings, covenants, or commitments other than as set forth in this
Agreement, the Release, the written Stock Option Agreements applicable to the
Options, the Confidentiality Agreements and any qualified employee benefit plans
sponsored by the Company in which Grudnowski is a participant. This Agreement
may not be altered or amended, except by a writing executed by the party against
whom such alteration or amendment is to be enforced. Except as specifically
provided herein, this Agreement terminates and supersedes any and all prior
understandings or agreements between the parties, including, but not limited to,
the Employment Agreement, the Management Agreement and the Summary of Terms
between Grudnowski and the Company dated November 1, 2006.
     23. Counterparts. This Agreement may be simultaneously executed in any
number of counterparts, and such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument.
     24. Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
     25. Survival. The parties expressly acknowledge and agree that the
provisions of this Agreement which by their express or implied terms extend
beyond the termination of Grudnowski’s employment hereunder, including without
limitation Sections 7 and 8 shall continue in full force and effect,
notwithstanding Grudnowski’s resignation or the expiration of the Transition
Term. In addition, the representations and warranties contained herein shall
survive the execution and delivery hereof and the consummation of the
transactions contemplated hereby.
     26. Waivers. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise

8



--------------------------------------------------------------------------------



 



thereof, or the exercise of any other right or remedy granted hereby or by any
related document or by law. No single or partial waiver of rights or remedies
hereunder, nor any course of conduct of the parties, shall be construed as a
waiver of rights or remedies by either party (other than as expressly and
specifically waived). Any waiver of rights or obligations hereunder shall be in
writing signed by the waiving party.
     27. Reliance By Third Parties. This Agreement is intended for the exclusive
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors, and permitted assigns, and
no other person or entity shall have any right to rely on this Agreement or to
claim or derive any benefit therefrom, absent the express written consent of the
party to be charged with such reliance or benefit.
[signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Transition Agreement as of
the date set forth above.

          FAIR ISAAC CORPORATION   THOMAS G. GRUDNOWSKI By:   /s/ A. George
Battle
 
A. George Battle Chair, Board of Directors   /s/ Thomas G. Grudnowski
 
Signature

10



--------------------------------------------------------------------------------



 



Exhibit A
Fair Isaac Announces Fourth Quarter and Fiscal 2006 Results,
New Stock Repurchase Authorization, and
Departure of Chief Executive Officer
MINNEAPOLIS—November 1, 2006—Fair Isaac Corporation (NYSE:FIC), the leading
provider of analytics and decision technology, today announced the financial
results for its fourth quarter and fiscal year ended September 30, 2006. In
addition, the board of directors authorized a new $500 million share repurchase
program.
The board of directors of Fair Isaac Corporation also announced today that
Thomas G. Grudnowski has stepped down as chief executive officer and board
member, effective immediately. Charles M. Osborne, Fair Isaac’s chief financial
officer, has been named chief executive officer on an interim basis.
“Tom Grudnowski came to Fair Isaac to revitalize and reinvigorate the company.
He brought a strategic vision and put in place a plan that has given this
company the capabilities to compete and win. We thank Tom for his significant
leadership over the past seven years as we look forward to continued execution
of the company’s strategy,” said A. George Battle, chairman, on behalf of the
board.
The board will begin a search for a new chief executive officer immediately. The
interim chief executive officer, Mr. Osborne, has been the chief financial
officer of the company since May 2004 and has over 32 years of business
leadership experience. He will also retain his chief financial officer
responsibilities. The company has made no additional structural changes or
executive leadership changes at this time.
Fourth Quarter Fiscal 2006 Results
The company reported fourth quarter revenues of $207.3 million in fiscal 2006
versus $203.3 million reported in the prior year period. Net income for the
fourth quarter of fiscal 2006 totaled $22.1 million, or $0.35 per diluted share,
versus $35.7 million, or $0.53 per diluted share, reported in the prior year
period.
Fourth quarter fiscal 2006 results included share-based compensation expense of
$7.4 million after-tax, or $0.12 per diluted share, due to the adoption of SFAS
123(R), and costs associated with the previously announced lease exit of
$8.3 million after-tax, or $0.13 per diluted share.
Fiscal 2006 Results
The company reported revenues of $825.4 million versus $798.7 million in the
prior year period. Net income for fiscal 2006 totaled $103.5 million, or $1.59
per diluted share, versus $134.5 million, or $1.86 per diluted share, reported
in the prior year.
Fiscal 2006 results included share-based compensation expense of $26.6 million
after-tax, or $0.41 per diluted share, due to the adoption of SFAS 123(R), and
restructuring and acquisition-related costs of $12.7 million after-tax, or $0.19
per diluted share.
Fiscal 2005 results included a decrease in diluted earnings per share of $0.09
related to the adoption of EITF Issue No. 04-8, and an increase in diluted
earnings per share of $0.14 related to revisions made to tax liabilities.
Fourth Quarter Fiscal 2006 Revenues Highlights
Revenues for fourth quarter fiscal 2006 across each of the company’s four
operating segments were as follows:

 



--------------------------------------------------------------------------------



 



  •   Strategy Machine® Solutions revenues increased to $111.6 million in the
fourth quarter compared to $109.6 million in the prior year quarter, or by 1.8%,
primarily due to an increase in revenues from fraud, originations, and
collections and recovery solutions, offset by a decline associated with
insurance solutions and consumer scoring products.     •   Scoring Solutions
revenues were $45.5 million in the fourth quarter compared to $47.8 million in
the prior year quarter, or a decrease of 4.8%, primarily due to a decrease in
revenues derived from risk scoring services at the credit reporting agencies.  
  •   Professional Services revenues increased to $37.0 million in the fourth
quarter from $33.4 million in the prior year quarter, or by 10.9%, primarily due
to an increase in revenues from strategic consulting services and implementation
services for EDM products.     •   Analytic Software Tools revenues increased to
$13.2 million in the fourth quarter compared to $12.6 million in the prior year
quarter, or by 5.1%, due to an increase in revenues generated from sales of the
Blaze Advisor™ product.

Fiscal 2006 Revenues Highlights
Revenues for fiscal 2006 across each of the company’s four operating segments
were as follows:

  •   Strategy Machine® Solutions revenues increased to $457.2 million from
$453.7 million in the prior year period, or by 0.8%, primarily due to growth in
fraud solutions, consumer scoring products and collections and recovery
solutions, offset by a decline associated with marketing services and insurance
solutions.     •   Scoring Solutions revenues increased to $177.2 million from
$167.3 million in the prior year period, or by 5.9%, primarily due to an
increase in revenues from risk scoring services at the credit reporting
agencies, and PreScore® Service.     •   Professional Services revenues
increased to $145.3 million from $129.6 million in the prior year period, or by
12.1%, primarily due to an increase in revenues from strategic consulting
services and implementation services for EDM products, offset by a decline in
consulting services related to precision marketing.     •   Analytic Software
Tools revenues were $45.7 million compared to $48.0 million in the prior year
period, or a decrease of 4.8%, due to a decline in revenues generated from sales
of the Blaze Advisor™ product.

Bookings Highlights
The bookings for the fourth quarter were $112.6 million versus $109.7 million in
the same period last year. The company defines a “new booking” as estimated
future contractual revenues, including agreements with perpetual, multi-year and
annual terms. Management regards the volume of new bookings achieved as one
indicator of future revenues, but they are not comparable to, nor should they be
substituted for, an analysis of the company’s revenues.
Balance Sheet and Cash Flow Highlights
Cash and cash equivalents, and marketable security investments were
$267.8 million at September 30, 2006, as compared to $288.1 million at
September 30, 2005. Significant changes in cash and cash equivalents from
September 30, 2005 include cash provided by operations of $199.0 million for
fiscal 2006 and $64.2 million received from the exercise of stock options and
stock issued under an employee stock purchase plan. Cash used during fiscal 2006
includes $31.4 million related to purchases of property and equipment and
$256.5 million to repurchase company stock.

 



--------------------------------------------------------------------------------



 



Outlook
The company expects revenues for first quarter fiscal 2007 of approximately
$210.0 million and earnings per diluted share, to be approximately $0.48. The
company expects revenues for fiscal 2007 of approximately $870.0 million and
earnings per diluted share, to be approximately $2.10. The earnings per diluted
share, guidance include compensation expense related to SFAS 123(R).
New Stock Repurchase Program
Fair Isaac also announced today that its Board of Directors has approved a
common stock repurchase program to acquire up to $500 million of the company’s
outstanding common stock. This new program replaces the Company’s previous
repurchase program announced on August 29, 2006, which had authorized the
company to acquire up to $250 million of outstanding stock. Under the previous
program, Fair Isaac purchased approximately 2.4 million shares of its common
stock, at an aggregate cost of approximately $85.3 million. The stock repurchase
program, which is open-ended, allows the company to repurchase its shares from
time to time in the open market and in negotiated transactions.
Company to Host Conference Call
The company will host a conference call today at 5:00 p.m. Eastern Time (4:00
p.m. Central Time/2:00 p.m. Pacific Time) to discuss its fourth quarter and
fiscal 2006 results, and outlook for fiscal 2007. The call can be accessed live
on the Investor Relations section of the company’s Web site at
www.fairisaac.com, and a replay will be available approximately two hours after
the completion of the call through November 29, 2006.
About Fair Isaac Corporation
Fair Isaac Corporation (NYSE:FIC) makes decisions smarter. The company’s
solutions and technologies for Enterprise Decision Management give businesses
the power to automate more processes, and apply more intelligence to every
customer interaction. Through increasing the precision, consistency and agility
of their decisions, Fair Isaac clients worldwide increase sales, build customer
value, cut fraud losses, manage credit risk, reduce operational costs, meet
changing compliance demands and enter new markets more profitably. Founded in
1956, Fair Isaac powers hundreds of billions of decisions each year in financial
services, insurance, telecommunications, retail, consumer branded goods,
healthcare and the public sector. Fair Isaac also helps millions of individuals
manage their credit health through the www.myfico.com website. Visit Fair Isaac
online at www.fairisaac.com.

 



--------------------------------------------------------------------------------



 



Exhibit B
Stock Option Summary
(Tom Grudnowski — as of October 28, 2006)

                                                                               
                                                              Value of          
    Grant                   Shrs     Exercise     Exercised/                    
Unvested at     Shrs     Shrs   Number   Grant Date     Plan/Type     Granted  
  Price     Released     Vested     Unvested     $36.50/Shr     Outstanding    
Exercisable  
008231
    10/20/2005     1992/NQ     200,000     $ 41.0700       0       66,666      
133,334     $ 0       200,000       66,666  
 
                                                           
006151
    10/20/2004     1992/NQ     150,000     $ 28.8000       0       100,000      
50,000     $ 385,000       150,000       100,000  
 
                                                           
005331
    1/30/2004     1992/NQ     562,500     $ 39.5800       0       375,000      
187,500     $ 0       562,500       375,000  
 
                                                           
003047
    11/26/2002     1992/NQ     300,000     $ 28.4733       0       225,000      
75,000     $ 602,003       300,000       225,000  
 
                                                           
002997
    11/16/2001     CEOT/NQ     56,250     $ 25.8222       0       56,250       0
    $ 0       56,250       56,250  
 
                                                           
002998
    11/16/2001     1992/NQ     168,750     $ 25.8222       0       168,750      
0     $ 0       168,750       168,750  
 
                                                           
002367
    5/1/2001     CEOT/NQ     168,750     $ 21.0667       0       168,750       0
    $ 0       168,750       168,750  
 
                                                           
002366
    2/6/2001     1992/NQ     168,750     $ 17.7778       0       168,750       0
    $ 0       168,750       168,750  
 
                                                           
001858
    12/3/1999     1992/NQ     135,000     $ 12.5926       0       135,000      
0     $ 0       135,000       135,000  
 
                                                           
001798
    8/23/1999     CEO/NQ     1,417,500     $ 9.6297       1,075,000      
1,417,500       0     $ 0       342,500       342,500  
 
                                                           
 
          Totals:     3,327,500               1,075,000       2,881,666      
445,834     $ 987,003       2,252,500       1,806,666  

 



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE BY
THOMAS G. GRUDNOWSKI
Definitions. I intend all words used in this Release by Thomas G. Grudnowski
(“Release”) to have their plain meanings in ordinary English. Specific terms
that I use in this Release have the following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   FIC means Fair Isaac Corporation, any
company related to Fair Isaac Corporation. in the present or past (including
without limitation, its predecessors, parents, subsidiaries, affiliates, joint
venture partners, and divisions), and any successors of Fair Isaac Corporation.
    C.   Company means FIC; the present and past officers, directors,
committees, shareholders, and employees of FIC; any company providing insurance
to FIC in the present or past; the present and past fiduciaries of any employee
benefit plan sponsored or maintained by FIC (other than multiemployer plans);
the attorneys for FIC; and anyone who acted on behalf of FIC or on instructions
from FIC.     D.   Agreement means the Transition Agreement between FIC and me
that I am executing on the same date on which I execute this Release, including
all of the documents attached to the Agreement.     E.   My Claims mean all of
my rights that I now have to any relief of any kind from the Company, including
without limitation:

  1.   all claims arising out of or relating to my employment with FIC or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under any federal, state, or local
statute, ordinance, or regulation, including without limitation, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act, the Fair Credit Reporting Act, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Minnesota Human Rights Act, the
Minneapolis Civil Rights Ordinance, and workers’ compensation non-interference
or non-retaliation statutes (such as Minn. Stat. § 176.82);

C- 2



--------------------------------------------------------------------------------



 



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;     6.   all claims for back pay, front pay,
reinstatement, other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages, and punitive damages; and     7.   all
claims for attorneys’ fees, costs, and interest.         However, My Claims do
not include any claims that the law does not allow to be waived; I may have to
receive benefits under any employee benefit plan of the Company in which I am
now a participant; any claims that may arise after the date on which I sign this
Release; any claims for breach of the Agreement; or any rights I may have to
indemnification from the Company under applicable law, the charter documents of
the Company, or any related insurance policy maintained by the Company.

Agreement to Release My Claims. I will receive consideration from FIC as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that such consideration includes valuable
consideration in addition to anything of value that I would be entitled to
receive from FIC if I did not sign this Release or if I rescinded this Release.
In exchange for that consideration I give up and release all of My Claims. I
will not make any demands or claims against the Company for compensation or
damages relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.
Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done

C- 3



--------------------------------------------------------------------------------



 



so. My decision whether to sign this Release is my own voluntary decision made
with full knowledge that the Company has advised me to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release. I also agree that any changes made to this Release or to the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within the 21-day period that I have to consider this Release.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FIC by hand or by mail within the 15-day rescission
period. All deliveries must be made to FIC at the following address:



    Richard Deal   Fair Isaac Corporation     901 Marquette Avenue    
Suite 3200     Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to FIC at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.
Dated: November 3, 2006

                             Thomas G. Grudnowski              

C- 4